Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 February 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes Feb. 8. 1782
My Friend Mr Grubb will have the pleasure to present this & I beg Leave to recommend him to your Notice & Civility.
This Gentleman proposes a settlement in France in the Commercial Line in Company with Mr Hazlehurst, & I doubt not will ever merit the Attention you may think proper to honour him with, which will particularly oblige
Dear & hond sir Your dutifull & Affect Kinsman
Jona Williams J
 
Notation: Jona. Williams. Nantes Feby. 8. 1782.
